Citation Nr: 1451847	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-31 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than October 31, 2007 for the grant of service connection for degenerative arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to February 1990.  

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Louisville, Kentucky.  

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing is of record and associated with the claims folder.  

In January 2013, the Board denied an effective date earlier than October 31, 2007 for the grant of service connection for degenerative arthritis of the right knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued a single-judge memorandum decision vacating the Board's January 2013 decision and remanding the matter for readjudication.  In April 2014, the Veteran filed a motion for reconsideration.  The Court granted the Veteran's motion for single-judge reconsideration, withdrew the March 2014 memorandum decision, and vacated the Board's January 2013 decision , remanding it for readjudication consistent with the April 2014 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that an effective date earlier than October 31, 2007 is warranted for the grant of service connection for degenerative arthritis of the right knee.  

In November 2014, the Veteran submitted a photocopy of an affidavit from his spouse, provided in support of his claim.  He requested that the affidavit be remanded back to the Agency of Original Jurisdiction (AOJ) for review of this additional evidence.  AOJ review and consideration must be rendered.  See 38 C.F.R. § 20.1304 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The photocopied affidavit from the Veteran's spouse, in support of his claim, must be reviewed by the AOJ in connection with this claim.   

2.  After completing the above action, and any other development deemed necessary, the claim should then be readjudicated.  If the determination remains unfavorable to the Veteran, the AOJ should issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for a response by the Veteran and his representative.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

